DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
Applicant's submission dated 01/29/2021 has been received and made of record.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 04/13/2021.
Claims 1-19 are pending.
Claims 15-19 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 filed 04/13/2021 has been fully considered, but they are not persuasive.
Regarding independent claim 1 (and similarly claim 8) the Applicant presented argument that Barbieri or Panasonic "sense, on a second carrier using unlicensed spectrum, that the unlicensed spectrum is idle; and transmit, on a condition that the unlicensed spectrum is idle, a plurality of consecutive sub-frames on the second carrier using the unlicensed spectrum, wherein each of the plurality of consecutive sub-frames 
The Examiner respectfully disagrees. The Examiner presents that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). (See MPEP 2145 IV)
In this case, Barbieri Para [0188] “FIG. 33, where subframes 0, 4, 5, and 9 include CRS (as well as control and data information as necessary)”, and in Fig. 33 subframes 6-8 with quiet period for sensing followed by consecutive subframes 9 and 0 which include CRS (as well as control and data information as necessary) disclosing at least  each of the plurality of consecutive sub-frames includes a downlink control channel transmission for control information and a physical downlink data or shared channel transmission in the WS spectrum by a WS-Enabled eNB operating in LTE (see also Para [0185-0187]), for example in (see Fig. 16, Para [0144-0145]) a white space enabled system 1600, which may be part of an LTE advanced (LTE-A) wireless network 
However, BARBIERI is silent about transmitting on the unlicensed spectrum (WS spectrum) sub-frames includes a physical downlink control channel transmission and a physical downlink shared channel transmission.
PANASONIC disclosing (Page 1 Section 1, 4th bullet) DL component carriers configured on which a UE to receive the PDSCH in the DL; (Page 2, Extension Carrier, Para 1-3) An extension carrier can only be operated as part of carrier aggregation. Without control region, possible to transmit PDSCH from first OFDM symbol (implying extension carrier may have control region and PDSCH). Extension carriers can be operated with or without control-region depending on operator’s choice. (Page 3 Table) Extension Carrier can be configured as control-region less or with control region PDCCH, implying Extension Carrier (transmit on unlicensed spectrum) subframe configured with PDSCH only or with PDCCH and PDSCH, teaches transmitting on the unlicensed spectrum (WS spectrum) sub-frames includes a physical downlink control channel transmission and a physical downlink shared channel transmission, in a system operating in carrier aggregation mode with aggregation of licensed and unlicensed spectrum.
Therefore, the system of Barbieri and Panasonic are analogous and combinable, and combining the technique of Panasonic transmitting PDCCH and PDSCH in Extension Carrier (unlicenced spectrum) subframes with the WS spectrum (unlicenced 
Accordingly, claim 1 and claim 8 are rejected.
Depended claims 2-7 and 9-14 being depended on claims 1 and 8 are also rejected for the same reason as above.   


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-10 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbieri et al. (US20120039284, of IDS, with priority of us-provisional-application US 61411817, hereinafter ‘BARBIERI’), in view of Panasonic (R1-093467/R2-094195 Component carrier types in LTE-A, of record, hereinafter ‘PANASONIC’).   
claim 1, BARBIERI teaches a base station (Fig. 3 WS-Enabled eNB 310, Fig. 61 network entity 6100) comprising:
a transceiver (Fig. 61 Transceiver 6154); and 
a processor (Fig. 61 Processor 6150), wherein transceiver and the processor are configured to (Para [0303]: FIG. 61 shows a design of an apparatus 6100 (e.g., a network entity or component(s) thereof) for cognitive LTE, as described above with reference to FIGS. 59-60):
communicate, on a first carrier using licensed spectrum, information to a wireless transmit/receive unit (WTRU) (Para [0139]: eNB 1400 may also include a module 1422 for sending DL signals on one or more licensed channels (to WS-UEs and Legacy UEs, see Fig. 14). See also Fig. 59, block 5910. (Fig. 16, Para [0144-0145]) a white space enabled system 1600, which may be part of an LTE advanced (LTE-A) wireless network including WS capability. System 1600 includes a WS-enabled eNB, shown as eNB 1610. eNB 1610 may provide WS connections to WS-UEs such as UE 1620 via multiple DL channels, such as DL channel 1626 on licensed spectrum and DL channel 1628 on WS spectrum);
to sense, on a second carrier using unlicensed spectrum, that the unlicensed spectrum is idle (Para [0091-0092]: In LTE and LTE-A systems, network nodes may use cognitive radio techniques, use active monitoring and sensing for detection of available spectrum or sense spectrum holes beyond the specifically licensed spectrum. (Para [0185]) sensing in systems such as cognitive LTE systems may be aided by suppression of common reference signal (CRS) transmissions. (Fig. 33, Para [0187-0188]) WS-eNB, to provide quiet period (for sensing) omitting ; and
transmit, on a condition that the unlicensed spectrum is idle (Fig. 34, Para [0193]: At 3420, perform sensing on white space (WS) channel. (Shown the Fig. 34) if no other users (on a condition that the unlicensed spectrum is idle) repeat 3410 (transmit)), a plurality of consecutive sub-frames (Fig. 34, stages 3410 -> 3420 -> 3425 -> No -> 3410, Para [0193]: At stage 3410, a reference signal (CRS including control and data as shown in Fig. 33) is transmitted from a network node, such as a WS-eNB, in a first channel, exclusively during a plurality of subframes of a first frame period. Followed by Quiet period, nothing transmitted (as in Fig. 33, tsp 3312). At 3420, perform sensing on white space. If no other users repeat 3410, transmit Reference signal (on a plurality of consecutive subframes as stated above, and shown in Fig. 33 consecutive subframes 9, 0 at least), wherein each of the plurality of consecutive sub-frames includes a downlink control channel transmission and a physical downlink shared channel transmission (Fig. 33, subframes 9, 0, Para [0188]: Subframes 0, 4, 5, and 9 include CRS (as well as control and data information as necessary), implying subframes 0.4.5 and 9 carry in the downlink CRS, a downlink 
BARBIERI does not explicitly disclose (transmit on unlicensed spectrum) sub-frames includes a physical downlink control channel transmission and a physical downlink shared channel transmission.
In an analogous art, PANASONIC teaches (transmit on unlicensed spectrum) sub-frames includes a physical downlink control channel transmission and a physical downlink shared channel transmission (Page 1 Section 1, 4th bullet: DL component carriers configured on which a UE to receive the PDSCH in the DL. (Page 2, Extension Carrier, Para 1-3) An extension carrier can only be operated as part of carrier aggregation. Without control region, possible to transmit PDSCH from first OFDM symbol (implying extension carrier may have control region and PDSCH). Extension carriers can be operated with or without control-region depending on operator’s choice. (Page 3 Table) Extension Carrier can be configured as control-region less or with control region PDCCH, implying Extension Carrier (transmit on unlicensed spectrum) subframe configured with PDSCH only or with PDCCH and PDSCH).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the technique of (PDCCH and PDSCH) in extension carrier (in unlicensed spectrum) in a carrier aggregation system of PANASONIC to the carrier aggregation system with white space spectrum carrier (in unlicensed spectrum) of BARBIERI in order to take the advantage of method for providing flexibility to operators to use extension carrier without PDCCH to increase PANASONIC: Page 2, Para 2-3).

Regarding claim 2, the combination of BARBIERI and PANASONIC, specifically BARBIERI teaches wherein the transceiver and the processor are configured to transmit, on the second carrier without broadcast system information, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (Fig. 10, Stage 1070, Para [0126]: At stage 1070, a synchronization operation may be performed based on signaling (e.g., PSS, SSS) received on a detected WS channel or channels).

Regarding claim 3, the combination of BARBIERI and PANASONIC, specifically BARBIERI teaches wherein transmission on the second carrier begins at a time not aligned with a sub-frame boundary of the first carrier (Fig. 25B, Para [0172]: FIG. 25B illustrates one embodiment of WS-specific resource allocation. Assuming a legacy resource allocation 2510, a WS-specific allocation may be defined in different time-frequency resources 2520. These resources may be offset in time, frequency, or both relative to the legacy resource allocation).

Regarding claim 5, the combination of BARBIERI and PANASONIC, specifically BARBIERI teaches wherein the transceiver and the processor are configured to transmit, to another WTRU, an indication of a window for the another WTRU to receive a signal from the base station on the second carrier to perform measurements (Fig. 1, Fig. 16, Para [0145]: eNB 1610 may provide WS connections to WS-UEs such as UE 1620 via multiple DL channels, such as DL channel 1626 on licensed spectrum and DL channel 1628 on WS spectrum. (Fig. 38, stage 3820, Para [0207]) A receiver in a terminal, such as a UE, may receive signaling in the one or more licensed channels and may then perform channel quality measurements, such as are described, for example, for 3GPP LTE. At stage 3820, a second channel quality value or parameter may be generated. The second channel quality value or parameter may be generated based on measurements of white space channels or spectrum).

Regarding claim 6, the combination of BARBIERI and PANASONIC, specifically BARBIERI teaches wherein the signal includes a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (Para [0126]: At stage 1070, a synchronization operation may be performed based on signaling (e.g., PSS, SSS) received on a detected WS channel or channels, implying PSS, SSS signals detected are equal to, or higher than usable strength value).

Regarding claim 7, the combination of BARBIERI and PANASONIC, specifically BARBIERI teaches wherein the transceiver and the processor are configured to transmit system information of the first cell corresponding to first carrier without system information of a second cells corresponding to the second carrier (Fig. 6, WS information 620, Para [0114]: These WS IEs may include information such as WS channel or channels information or data (WS channel may or may not be transmitted). 

Regarding claim 8, BARBIERI teaches a method performed by a base station (Fig. 3 WS-Enabled eNB 310, Fig. 61 network entity 6100), the method comprising:
communicating, on a first carrier using licensed spectrum, information to a wireless transmit/receive unit (WTRU) (Para [0139]: eNB 1400 may also include a module 1422 for sending DL signals on one or more licensed channels (to WS-UEs and Legacy UEs, see Fig. 14). See also Fig. 59, block 5910. (Fig. 16, Para [0144-0145]) a white space enabled system 1600, which may be part of an LTE advanced (LTE-A) wireless network including WS capability. System 1600 includes a WS-enabled eNB, shown as eNB 1610. eNB 1610 may provide WS connections to WS-UEs such as UE 1620 via multiple DL channels, such as DL channel 1626 on licensed spectrum and DL channel 1628 on WS spectrum);
sensing, on a second carrier using unlicensed spectrum, that the unlicensed spectrum is idle (Para [0091-0092]: In LTE and LTE-A systems, network nodes may use cognitive radio techniques, use active monitoring and sensing for detection of available spectrum or sense spectrum holes beyond the specifically licensed spectrum. (Para [0185]) sensing in systems such as cognitive LTE systems may be aided by suppression of common reference signal (CRS) transmissions. (Fig. 33, Para [0187-0188]) WS-eNB, to provide quiet period (for sensing) omitting  and
transmitting, on condition that the unlicensed spectrum is idle (Fig. 34, Para [0193]: At 3420, perform sensing on white space (WS) channel. (Shown the Fig. 34) if no other users (on a condition that the unlicensed spectrum is idle) repeat 3410 (transmitting)), a plurality of consecutive sub-frames (Fig. 34, stages 3410 -> 3420 -> 3425 -> No -> 3410, Para [0193]: At stage 3410, a reference signal (CRS including control and data as shown in Fig. 33) is transmitted from a network node, such as a WS-eNB, in a first channel, exclusively during a plurality of subframes of a first frame period. Followed by Quiet period, nothing transmitted (as in Fig. 33, tsp 3312). At 3420, perform sensing on white space. If no other users repeat 3410, transmit Reference signal (on a plurality of consecutive subframes as stated above, and shown in Fig. 33 consecutive subframes 9, 0 at least), wherein each of the plurality of consecutive subframes includes a downlink control channel transmission and a physical downlink shared channel transmission (Fig. 33, subframes 9, 0, Para [0188]: Subframes 0, 4, 5, and 9 include CRS (as well as control and data information as necessary), implying subframes 0.4.5 and 9 carry in the downlink CRS, a downlink 
BARBIERI does not explicitly disclose subframes includes a physical downlink control channel transmission and a physical downlink shared channel transmission.
In an analogous art, PANASONIC teaches subframes includes a physical downlink control channel transmission and a physical downlink shared channel transmission (Page 1 Section 1, 4th bullet: DL component carriers configured on which a UE to receive the PDSCH in the DL. (Page 2, Extension Carrier, Para 1-3) An extension carrier can only be operated as part of carrier aggregation. Without control region, possible to transmit PDSCH from first OFDM symbol (implying extension carrier may have control region and PDSCH). Extension carriers can be operated with or without control-region depending on operator’s choice. (Page 3 Table) Extension Carrier can be configured as control-region less or with control region PDCCH, implying Extension Carrier can be configured with PDSCH only or with PDCCH and PDSCH).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the technique of (PDCCH and PDSCH) in extension carrier (in unlicensed spectrum) in a carrier aggregation system of PANASONIC to the carrier aggregation system with white space spectrum carrier (in unlicensed spectrum) of BARBIERI in order to take the advantage of method for providing flexibility to operators to use extension carrier without PDCCH to increase throughput in hotspot with small number of UEs, or extension carrier with PDCCH if PANASONIC: Page 2, Para 2-3).

Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Claims 4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbieri et al. (US20120039284, of IDS, with priority of us-provisional-application US 61411817, hereinafter ‘BARBIERI’), in view of Panasonic (R1-093467/R2-094195 Component carrier types in LTE-A, of record, hereinafter ‘PANASONIC’) and with further in view of Dai et al. (US20140079016, of IDS, with priority of us-provisional-application US 61413221, hereinafter ‘DAI’).   
Regarding claim 4, the combination of BARBIERI and PANASONIC do not explicitly disclose wherein the transceiver and the processor are configured to sense 
In analogous art, DAI teaches wherein the transceiver and the processor are configured to sense that the unlicensed spectrum is available for a duration longer than a short interframe spacing (SIFS) (Para [0102]: The node may then check the non-primary channels 310, 315 and 320 for a period of PIFS (PIFS > SIFS, well known) before transmission to help ensure that all of the channels are in fact free).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the technique of DAI to the system of BARBIERI and PANASONIC in order to take the advantage of a methods to facilitate dynamic spectrum allocation and ensuring robustness of the LAN (unlicensed band) to maximize the bandwidth usable by a system to support bandwidth-demanding wireless applications (DAI: para [0002-0004]).

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pelletier et al. (US20100111023). describing method and an apparatus for providing control information for multi-carrier uplink transmission
Tamura et al. (US20120182879). describing wireless communication apparatus, wireless communication base station and wireless communication system
Wang et al. (US20110255450). describing multiplexing of peer-to-peer (p2p) communication and wide area network (wan) communication

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413